Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered. 
Response to Arguments
Applicant’s arguments of 3/23/2021 have been considered. While there was no explicit response to the rejection of 12/29/2020 under 35 USC 112, Examiner and Applicant’s representative discussed the amendments, the claims and the specification. The amendments to the specification are supported, for example, by Figures 5A and 5B, which show the mesa “evacuated with openings thereinside respectively” as recited in [63]. The protrusion language is similarly shown in, for example, Figure 3B and 6B. Applicant explained that evacuated, however, did not mean that the environment inside the stage had reduced pressure (was evacuated). It seems that evacuated, in the less than optimal translation, means that the material has been removed. The applicant agreed to remove the term evacuated from the claims, since examiner maintains that the claims without that would be in condition for allowance.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 5/5/2021.
The application has been amended as follows: 

1. (Currently Amended) A charged particle beam apparatus, comprising: 
a charged particle source for providing a charged particle beam; 
a condenser lens for condensing the charged particle beam; 
a scanning unit for scanning the charged particle beam on a sample; 
a stage including an electrostatic chuck for supporting the sample, a first mesa movable in a first direction, and a second mesa movable in a second direction, wherein the first direction is different from the second direction; 
a detector system for receiving signal particles from the sample after the charged particle beam impinges on the sample; and 
an objective lens, below said electrostatic chuck stage, including a central polepiece aligned to the charged particle beam for focusing the charged particle beam on the sample, wherein the central polepiece protrudes through the first mesa and the second mesa and is located below and adjacent to the electrostatic chuck.

18. (Currently Amended) An electron beam apparatus, comprising: 
an electron source for providing an electron beam; 
a condenser lens for condensing the electron beam; 
a scanning unit for scanning the charged particle beam on a sample; 
a first objective lens below said condenser lens for focusing the electron beam; 
a maglev stage, below said first objective lens, including an electrostatic chuck for supporting the sample, a first mesa movable in a first direction, and a second mesa movable in a second direction, wherein the first direction is orthogonal to the second direction; Attorney Docket No. 67307-0237First Named Inventor: Tzu-Yi Kuo Application No.: 16/743,250 
a detector system for receiving signal electrons from the sample after the electron beam impinges on the sample; and 
a second objective lens, below said electrostatic chuck, including a central polepiece, aligned to the charged particle beam and protruding towards the sample, for focusing the electron beam on the sample, wherein the central polepiece protrudes through the first mesa and the second mesa and is located below and adjacent to the electrostatic chuck

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein the central polepiece protrudes through the first mesa and the second mesa and is located below and adjacent to the electrostatic chuck.”; recited together in combination with the totality of particular features/limitations recited therein. 
In regard to independent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest “wherein the central polepiece protrudes through the first mesa and the second mesa and is located below and adjacent to the electrostatic chuck”; recited together in combination with the totality of particular features/limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881